Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 9/4/2019.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denzler et al. (US PG Pub 2015/0321750).

Regarding claim 1, Denzler discloses:
A drive apparatus for differentially actuating a plurality of high-lift surfaces of an aircraft, comprising: a common rotary driveline (see fig 2, refs 32, 70 and paragraph 0025) mechanically connected to the plurality of high-lift surfaces (see fig 2), the common rotary driveline having a central driveline section (see fig 2) couplable to a first outboard driveline section (22) and a second outboard driveline section (“both wings” in paragraph 0025), the first outboard driveline section (20/22) and the second outboard driveline section (not shown) extending outboard from the central driveline section; a plurality of clutches (52, 54) incorporated into the common rotary driveline, the plurality of clutches including a first clutch (see fig 2, ref 54) provided between the first outboard driveline section and the central driveline section, and a second clutch (not shown) provided between the second outboard driveline section and .

Claims 1-4, 7-9, and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann (DE 102012022287).

Regarding claim 1, Hartmann discloses:
A drive apparatus for differentially actuating a plurality of high-lift surfaces of an aircraft, comprising: a common rotary driveline (50) mechanically connected to the plurality of high-lift surfaces (see fig 1, refs 10, 20), the common rotary driveline having a central driveline section (50) couplable to a first outboard driveline section(50’)  and a second outboard driveline section (50’), the first outboard driveline section and the second outboard driveline section extending outboard from the central driveline section (see fig 1 and paragraph 0031); a plurality of clutches (112) incorporated into the common rotary driveline, the plurality of clutches including a first clutch provided between the first outboard driveline section and the central driveline section, and a second clutch provided between the second outboard driveline section and the central driveline section (see fig 1); wherein the first clutch and the second clutch are structured and arranged to mechanically connect and disconnect the first outboard driveline section and the second outboard driveline section from the central driveline section, respectively (see paragraphs 0031-0033).

Regarding claim 2, Hartmann discloses:
The drive apparatus of claim 1, further comprising a first power drive unit (110) mechanically coupled to the common rotary driveline at a drive connection disposed in a region of the first clutch, and a second 

Regarding claim 3, Hartmann discloses:
The drive apparatus of claim 2, wherein the first clutch is arranged outboard of the first PDU (see fig 1) to selectively decouple the first outboard driveline section from the drive connection of the first PDU and of the second PDU, and the second clutch is arranged inboard of the second PDU to selectively decouple the central driveline section from the drive connection of the second PDU (see fig 1).

Regarding claim 4, Hartmann discloses:
The drive apparatus of claim 2, wherein the drive connection of the second PDU is mechanically joined to the second outboard driveline section (see fig 1).

Regarding claim 7, Hartmann discloses:
The drive apparatus of claim 2, further comprising at least two first actuating stations coupled to the common driveline at different spanwise locations between a central longitudinal axis of the aircraft and an end of the first outboard driveline section (see fig 1, refs 40), and at least two second actuating stations coupled to the common driveline at different spanwise locations between the central longitudinal axis and an end of the second outboard driveline section (see fig 1, refs 40), wherein the first PDU and the second PDU are arranged between an inboard surface actuating station and an outboard surface actuating station of the at least two first actuating stations and the at least two second actuating stations, respectively (see fig 1).

Regarding claim 8, Hartmann discloses:


Regarding claim 9, Hartmann discloses:
A high-lift actuation system of an aircraft, comprising: a common movable driveline (50) mechanically connected to a plurality of high-lift surfaces (10, 20) of a first wing and a second wing (see paragraph 0030); a first power drive unit (110) arranged in the first wing between a first inboard high-lift surface and a first outboard high-lift surface of the plurality of high-lift surfaces (see fig 1); Bombardier Ref. No.: P-00374-US a second PDU (112) arranged in the second wing between a second inboard high-lift surface and a second outboard high-lift surface of the plurality of high-lift surfaces (see fig 2); a plurality of clutches (112) disposed at different spanwise locations on the common movable driveline structured and arranged to selectively transmit power along the common movable driveline in a spanwise direction to the plurality of high-lift surfaces (see paragraph 0031); the plurality of clutches being selectively operable in conjunction with the first PDU and the second PDU to actuate the first outboard high-lift surface and the second outboard high-lift surface independently of the first inboard high-lift surface and the second inboard high-lift surface (se paragraphs 0031-0033).

Regarding claim 18, Hartmann discloses:
A method for differentially actuating a plurality of high-lift surfaces of an aircraft using a common driveline, comprising: adjusting a relative position between a first outboard high-lift surface and a first inboard high-lift surface of the plurality of high-lift surfaces on a first wing by mechanically decoupling a 

Regarding claim 19, Hartmann discloses:
The method of claim 18, wherein mechanically imparting relative movement between the second inboard high-lift surface and the second outboard high-lift surface includes driving via a second PDU the second outboard driveline section of the second outboard high-lift surface independently of the first PDU, wherein the first PDU actuates the first outboard high-lift surface by driving the first outboard driveline section, and the first inboard high-lift surface and the second inboard high-lift surface remain stationary (see paragraph 0034).

Regarding claim 20, Hartmann discloses:
The method of claim 18, wherein adjusting the relative position between the first outboard high-lift surface and the first inboard high-lift surface includes mechanically decoupling the first outboard driveline section of the first outboard high-lift surface from the first PDU, driving the central driveline section of the first and second inboard high-lift surfaces, and decoupling the central driveline section from the second outboard driveline section and deactivating the second PDU, thereby mechanically moving the second inboard high-lift surface in conjunction with the first inboard high-lift surface and independently of the first outboard high-lift surface and the second outboard high-lift surface (see paragraph 0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10, 11,  are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (DE 102012022287) in view of Denzler et al. (US PG Pub 2015/0321750).

Regarding claim 5, Hartmann discloses the apparatus of claim 2, but does not disclose:
wherein the plurality of clutches further include a third clutch arranged inboard of the first clutch between the first outboard driveline section and the central driveline section, wherein the drive connection of the first PDU is interposed between the first clutch and the third clutch.
Denzler teaches a drive apparatus wherein the plurality of clutches further include a third clutch arranged inboard of the first clutch between the first outboard driveline section and the central driveline section, wherein the drive connection of the first PDU is interposed between the first clutch and the third clutch (see fig 2, clutches 52 and 54).  It would have been obvious to one of ordinary skill in 

Regarding claim 10, Hartmann discloses the apparatus of claim 9, 
wherein the plurality of clutches include a first clutch arranged between the first PDU and the first outboard high-lift surface (see fig 1), a second clutch arranged between the second PDU and the second inboard high-lift device (see fig 1), but does not disclose: a third clutch arranged between the first PDU and the first inboard high-lift surface, wherein the second clutch and the third clutch are mechanically coupled via a central driveline section of the common movable driveline.  Denzler teaches a drive apparatus wherein the plurality of clutches further include a third clutch arranged inboard of the first clutch between the first outboard driveline section and the central driveline section, wherein the drive connection of the first PDU is interposed between the first clutch and the third clutch (see fig 2, clutches 52 and 54).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Hartmann with the third clutch arrangement of Denzler yielding the predictable result of providing a means to decouple inboard and outboard panels from the drive(s).

Regarding claim 11, Hartmann as modified discloses:
The system of claim 10, wherein the first inboard high-lift surface and the second inboard high-lift surface are mechanically synchronized via the central driveline section (see fig 1).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (DE 102012022287) in view of Official Notice.


The system of claim 9, further comprising a plurality of local actuating stations distributed in the spanwise direction operably connected to the common driveline for transferring power to the plurality of high-lift surfaces (40).  Hartmann further discloses that the drives 40 convert rotary motion into translational (paragraph 0030).  Hartmann does not explicitly disclose the plurality of actuating stations each including at least one irreversible actuator operably coupled to a respective one of the plurality of high-lift surfaces.  The examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time of filing to select an Acme screw or worm gearing as the means of converting rotary motion into translational motion, which provides irreversible actuation.

Allowable Subject Matter
Claims 6, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644